Citation Nr: 0123724	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  The veteran appealed to the Board 
which, by decision dated in August 1999, denied the claim.  
Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated November 2, 2000, granted a 
Joint Motion for Remand and to Stay Proceedings (Joint 
Motion), and remanded the claim to the Board.  In the Joint 
Motion, the Board was directed to schedule a hearing for the 
veteran.  


REMAND

The veteran seeks service connection for PTSD.  He asserts 
that the guards were abusive while he was in the brig in 
service.  In addition, he claims that he was put in a 
straight jacket for two days, and that the prisoner in the 
cell next to him committed suicide.  He also reported that he 
attempted suicide.  He maintains that these incidents were 
the in-service stressors that led to PTSD.  He argues that 
the precipitating event was when he was assaulted and injured 
as an employee at a Department of Veterans Affairs (VA) 
hospital in March 1996.  The veteran states that after this 
attack, he was taken to an emergency room in Louisville, 
Kentucky, and that he was later treated at the VA Medical 
Center in Lexington, Kentucky.  The Board also notes that a 
private physician reported in January 1997 that the veteran 
had been treated at Ten Broeck Hospital in August 1996.  It 
is not clear whether the RO has attempted to obtain these 
records.  

The Board points out that the VA has a special obligation to 
assist a claimant in producing corroborating evidence of an 
in-service stressor in personal assault cases.  These 
provisions are regulatory and must be applied in all cases 
involving allegations of an in-service personal assault.  See 
Patton v. West, 12 Vet. App. 272 (1999).  

Information in the claims folder indicates that additional 
records might be available that would shed some light on the 
veteran's claim.  These sources include the Navy Service 
Center; Naval Archives; Naval Criminal Investigative Service 
(NCIS); Naval Personnel Corrections Command; Office of the 
Judge Advocate General; and the Commander, Naval Air Station, 
Pensacola, Florida.

The Board notes that hearings at its office in Washington, 
D.C. were scheduled for July and September 2001, but these 
hearings were postponed at the request of the veteran's 
representative.  In a statement dated in September 2001, the 
veteran's representative indicated that the veteran still 
wanted to testify at a hearing.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide as much 
information as possible concerning the 
stressful events he alleges occurred in 
service.  He should be asked to describe 
in detail each event he believes was a 
stressor, and include information such as 
dates, places and a detailed description 
of the events.  The veteran should be 
advised that the information is necessary 
to obtain supportive evidence of the 
stressful events and that failure to 
respond might result in adverse action.

2.  In addition, the veteran should be 
requested to furnish all necessary 
information, to the extent possible, 
concerning the names and current 
addresses of any of the prisoners with 
whom he was incarcerated during service.  

3.  Thereafter, if the veteran provides 
sufficient information, the RO should 
contact the people named by the veteran 
and request that they provide as much 
information as possible concerning the 
alleged stressful events that occurred 
during the veteran's incarceration.  

4.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and not 
already associated with the claims 
folder.

5.  If the veteran is able to furnish the 
name of the prisoner who committed 
suicide, the RO should request 
information from the Director, NCIS, 716 
Sicard Street, S.E., Suite 200, 
Washington Navy Yard, Washington, D.C. 
20388; and from Department of Navy, 
Office of the Judge Advocate General, 
Code 15, 1322 Patterson Avenue, Suite 
300, Washington Navy Yard, Washington, 
D.C. 20374-5066.

6.  The RO should contact the Naval 
Personnel Corrections Command, 1557, St. 
Joseph, East Point, Georgia  30344-
2593;and the Office of the Judge Advocate 
General, United States Navy, Pensacola 
Naval Legal Services Office, Central, 206 
South Avenue, Suite B, Pensacola, Florida 
32508-5100.

7.  The RO should write the Commander, 
Naval Air Station, Pensacola, Florida to 
determine whether the Naval Air Station 
Log, correction facility log or hospital 
log for the relevant time period is 
available.  

8.  The RO should contact the Navy Safety 
Center and include a summary of the 
incidents alleged by the veteran, and 
copies of his allegations to determine 
whether corroborating information appears 
in the Navy Operational Shore Class A 
Mishap Summary.  If no information is 
available, the Navy Safety Center should 
so state.  The address is:  Navy Safety 
Center, 375 A Street, Naval Air Station, 
Norfolk, Virginia.

9.  The RO should also contact the Naval 
Archives and request the Command's annual 
report.  The address is Naval Historical 
Center, Attn.:  Aviation History Branch, 
805 Kidder Breese Street, S.E., 
Washington Navy Yard, Washington, D.C. 
20374-5060.

10.  If appropriate, based on the 
information received, the veteran should 
then be afforded a VA psychiatric 
examination to determine whether the 
veteran suffers from any psychiatric 
disorder and, if so, its nature, etiology 
and severity.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should be requested to make a 
specific determination as to whether any 
of the events conceded to have existed in 
service by the adjudicators would be of a 
quality sufficient to produce PTSD.  The 
examiner should be advised that only 
those events in service conceded by 
adjudicators may be considered for 
purposes of determining whether PTSD due 
to events in service exists.  If the 
examiner determines that an event of a 
quality sufficient to produce PTSD 
occurred in service, then he should then 
determine whether the veteran now has 
PTSD and, if so, whether there is a 
causal nexus between the current disorder 
and the event or events in service. The 
psychiatrist should describe how the 
symptoms of any psychiatric disability 
found affect the appellant's social and 
industrial capacity, and whether the 
condition is permanent in nature.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  The examiner should assign a 
GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  All 
necessary tests should be performed.  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

11.  The RO should contact the veteran 
and have him clarify whether he wants a 
hearing at the Board in Washington, D.C., 
a travel board hearing at the local RO, 
or a videoconference hearing at the local 
RO.  

12.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

13. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


